Citation Nr: 0740773	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than February 
20, 2004, for the award of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
20, 2004, for the award of total disability due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgianne F. Bollinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969 and from May 1976 to May 1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.

By a June 2004 decision, the RO granted a higher 70 percent 
disability rating for PTSD, and TDIU, both effective from 
February 20, 2004 (the date of the VA compensation and 
pension examination for increase that showed the veteran's 
PTSD symptoms had worsened).  The veteran contends in the 
present appeal that an earlier effective date back to 
November 7, 2002, is warranted.

The Board notes that this appeal initially included the issue 
of entitlement to an increased evaluation for PTSD.  
Specifically, by a May 2003 decision, the RO granted service 
connection for PTSD with a disability rating of 50 percent, 
effective from November 7, 2002 (the date of receipt of the 
veteran's claim).  The veteran appealed the assignment of the 
initial 50 percent disability rating.  As noted above, the 
June 2004 RO decision granted the veteran a 70 percent 
rating.  Inasmuch as a higher evaluation (100 percent) is 
available for PTSD, his claim for higher initial evaluation 
would normally remain on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  However, in a statement received in 
September 2004, the veteran, through his attorney, indicated 
that he did not dispute the 70 percent rating.  She then went 
on to argue why an earlier effective date for the 70 percent 
rating was warranted.  Correspondence received in March and 
July 2005 are also directed to the earlier effective date 
issue and appear to again show an acceptance of the 70 
percent rating.  The Board therefore interprets the September 
2004 statement as a withdrawal of the claim for an increased 
rating for PTSD.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for PTSD 
on November 7, 2002.

2.  Service connection for PTSD was granted in May 2003 and 
assigned a disability rating of 50 percent, effective from 
November 7, 2002; the veteran appealed the assigned rating.

3.  By a rating action dated in June 2004, the 50 percent 
disability rating assigned for PTSD was increased to 70 
percent and awarded a TDIU, effective from February 20, 2004 
(date of VA examination).

4.  For the period prior to February 20, 2004, the veteran's 
PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas.  He displayed 
symptoms of depressed mood; irritability, intrusive 
recollections, sleep impairment with regular nightmares,  
avoidance of events that trigger wartime memories, an 
enhanced startle response, anxiety with panic attacks, social 
isolation, and a paranoid need for security; he does not 
exhibit anything approximating total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.

5.  The veteran retired on May 2, 2003; the veteran's 
service-connected disabilities do preclude substantially 
gainful employment for the period from May 2, 2003, forward.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 7, 2002 
for the award of a 70 percent initial rating for PTSD have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an effective date of May 2, 2003, for 
the award TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Such notice was provided to the veteran in 
a December 2002 letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial effective dates 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for service connection for PTSD during 
April 2003, and another VA examination in connection with his 
appeal for a higher initial rating for PTSD during February 
2004.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claims

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper, supra at 126-127, the Court held that "38 U.S.C. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase)."  Id. 
The Court further stated that the phrase "otherwise, date of 
receipt of claim" provides the applicable effective date when 
a factually ascertainable increase occurred more than one 
year prior to receipt of the claim for increased 
compensation.  Id.; see VAOPGCPREC 12-98 at 2 (Sept. 23, 
1998).  That is, because neither 38 U.S.C. § 5110(b)(2) nor 
38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the 
effective date of an award of increased disability 
compensation, the effective date for increased disability 
compensation is the date on which the evidence establishes 
that a veteran's disability increased, if the claim is 
received within one year from such date. The effective date 
of an increased rating would be the date of claim only if the 
claim is not received within the year following the increase 
in disability, as explained in Harper.  VAOPGCPREC 12-98 at 
3.

A.  PTSD

In connection with his initial claim of service connection 
for PTSD (November 7, 2002), the veteran filed four 
supporting affidavits from friends, including his wife, all 
dated in January 2003, in which they stated their 
observations about his personality as it has been affected by 
his PTSD symptoms.

B.G.W. said that he had known the veteran for about 10 to 12 
years and he was a good friend.  He knew that he was a 
Vietnam War veteran.  He discussed how the veteran could be 
extremely difficult to deal with at times; that there were 
times when he appeared to be paranoid, i.e., he always wanted 
to sit in a position at a restaurant where he could see the 
front door; that the veteran commented frequently that he had 
difficulty sleeping at night; that he always seemed to be 
depressed; that he was always checking the locks on the 
windows and doors at his house; that he did not go to movie 
theaters, or do much shopping; and that it was normal for him 
to withdraw, preferring to be alone.

B.W. stated that he had known the veteran for nearly 20 
years.  He was aware that the veteran was a Vietnam War 
veteran.  He noted that the veteran was paranoid at times, 
citing how at a restaurant he always wanted to sit with his 
back to a wall, and that he had a difficult time trusting 
people.  He seemed depressed at times; he was a private 
person and very quiet at times; he withdrew at times; he was 
always checking that the doors in his house were locked; he 
avoided fireworks; he had mood swings, and was very angry 
after the 9/11 attacks.

R.A.C. said he had known the veteran for 10 to 12 years.  
They fished together often.  He was aware that the veteran 
was a Vietnam War veteran.  He always seemed to be on guard, 
and tended to withdraw and isolate frequently.  He was a 
restless sleeper, bothered by loud and unexpected noises, was 
very jumpy, and thunderstorms bothered him.  He noted that 
the veteran always sat with his back to a wall at 
restaurants, that he gets depressed easily and often, that he 
was irritable and short fused, that he kept the doors and 
windows in his house locked, and he was pretty moody.

The veteran's wife said they had been married for 21 years.  
Over the years he had told her about some of his Vietnam 
experiences, but he mostly avoided talking about them.  She 
discussed some of the traumatic experiences that he had told 
her about.  She mentioned how nightmares had been a constant 
thing in their marriage, that he always sat with his back to 
a wall at restaurants, that he had occasional anxiety 
attacks, that he did not like to be around crowds, that 
sudden and loud unexpected noises bothered him, that he did 
not trust anyone, that he had severe mood swings, and that 
the Oklahoma City bombing and 9/11 incidents had upset him 
very much. 

In connection with his initial claim of service connection 
for PTSD, the veteran was afforded an examination by a VA 
contracted (QTC Management, Inc.) psychiatrist, Dr. A.B., 
during April 2003.  He noted that he had reviewed the 
veteran's medical records provided by QTC, but they did not 
include any psychiatric records (the veteran reported that he 
had never been treated by a psychiatrist or a mental health 
professional).  He also noted that he reviewed the veteran's 
naval discharge certificate, several pages pertaining to the 
PTSD initial information, and the veteran's enlisted 
performance record form.

The veteran reported that, because of his experiences in 
Vietnam, he had sleep problems, insomnia, nightmares, 
anxiety, intrusive memories, flashbacks on encountering any 
stimuli, mood swings, agitation, a tendency to get irritable 
and angry very easily, and inability to tolerate and efforts 
to avoid war reminiscent stimuli.  He stated that he used to 
beat his first wife repeatedly, but he had not been violent 
for a long time.  He denied a history of suicide attempts or 
self-injurious behaviors.  In the past he had had an alcohol 
problem, but was never treated for it.  He currently drinks 
3-4 beers on 3-4 weeknights.  He had no history of legal 
problems.

The veteran had worked at the local Air Force Base as an 
avionics specialist and was scheduled for retirement in May 
2003.  He reported a good occupational history.  He had been 
married four times, and he felt that his PTSD symptoms had 
contributed to his marital problems, especially during the 
first marriage when he was violent.  He has been married to 
his current wife for 21 years; it was a stable marriage; and 
she also worked in civil service at the Air Force Base.  

Dr. A.B. observed that the veteran was well-groomed, had fair 
eye contact, was cooperative in the interview, and was alert 
and oriented to time, place, and person.  His mood was OK, 
his affect was blunted, and he exhibited good thought 
processes and memory.  His speech was clear and 
comprehensible, his attention span was fair, his 
concentration was fair, his social judgment was good, his 
formal judgment was good, his insight was good, and his 
reliability was good.

Dr. A.B. concluded that the veteran did exhibit some degree 
of symptoms of PTSD that have persisted since service, which 
had impacted upon his emotional well being and adequate 
social adaptation.  It had affected his initial three 
marriages.  Notwithstanding his chronic untreated psychiatric 
history, the veteran had exhibited good adaptive skills 
occupationally, having working in the same organization for 
more than three decades.  He was not currently psychotic, 
suicidal, or homicidal.  

Dr. A.B.'s diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was chronic PTSD.  The Axis 
II (personality disorders and mental retardation) diagnosis 
was "not significant."  The Axis III (general medical 
conditions) diagnosis was history of traumatic fracture, 
multiple left ribs; diabetes mellitus type I; hypertension; 
mild obesity; and possible exposure to Agent Orange.  The 
Axis IV (psychosocial and environmental problems) diagnosis 
was moderate (chronic untreated psychiatric symptoms, medical 
problems).  In Axis V (global assessment of functioning), the 
veteran was given a current GAF score of 70.      

By a May 2003 decision, the RO granted service connection for 
PTSD with a rating of 50 percent, effective from November 7, 
2002.  In connection with the veteran's appeal for an initial 
rating higher than 50 percent, the veteran's representative 
stated in a September 2003 letter that Dr. A.B. had 
underrated the veteran's PTSD symptoms with his statement 
that the veteran had "exhibited good adaptive skills 
occupationally."  She noted that the veteran had worked on a 
secure Air Force Base where his felt safe and isolated.  
Without that security he was not able to function as an 
employee, as demonstrated by his current living arrangement.  
The veteran had recently moved to a home where he has 
installed security cameras at the front door and driveway, a 
security system against unauthorized entry, and an eight foot 
high fence around the backyard.  She stated that the veteran 
only left his home about once a week to go to the store, and 
only when there are few people there.  The veteran had 
compensated for the change from a secure employment to a 
secure home where he spends all his time.  She also noted 
that the veteran had not been treated at any VA medical 
facility or private provider for his PTSD.

In connection with his appeal for an initial rating higher 
than 50 percent, the veteran was provided a VA increase PTSD 
examination during February 2004 with Dr. S.F., a PhD 
psychologist.  The veteran's report of his PTSD symptoms was 
similar to the symptoms that he reported to Dr. A.B..  He did 
additionally note that he was nervous and anxious and 
experienced panic attacks 2-3 times per week, that he had 
significant problems with depression that had been increasing 
since his retirement, and how security was a tremendous issue 
with him at his new house.  He said that he feels worthless 
and he gets tearful 3 to 4 times a day.  He also recently had 
not been going out with his wife anymore, and felt more 
comfortable in the safety of his home.  He had worked at the 
Air Force Base for 37 years, having retired in May 2003.  His 
sense of security had been shattered after 9/11 to the extent 
that he felt that the Air Force Base was a possible target 
for terrorists.  He felt comfortable over the years at the 
Air Force Base because he controlled his own work and only 
work with about two other people on a regular basis.  
Presently he felt that he could not work because of his 
heightened levels of nervousness, depression, and 
irritability.  He reported that he was attending a coping 
class once a week at the Oklahoma City VAMC.    

Dr. S.F.'s diagnosis was also made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was PTSD with depression and 
disturbed sleep.  The Axis IV (psychosocial and environmental 
problems) diagnosis was exposure to stressors in Vietnam, and 
current retirement leading to increased levels of emotional 
dysfunction.  In Axis V (global assessment of functioning), 
the veteran was given a current GAF score of 55.

Dr. S.F. commented that the veteran had experienced no 
periods of remission in his PTSD disorder.  He had a number 
of areas in which his PTSD was heightened including 
depression with feelings of hopelessness and suicidal 
ideation about once a month, anxiety attacks 2-3 times a 
week, a high rate of nightmares with poor sleep, and 
irritability and having a short fuse with no signs of that 
abating.  He noted that the veteran had a good marriage, had 
only three friends because he irritates people, was not 
taking his wife out and engaging in social activities as 
much, and stayed in his secured home most of the time.  He 
opined that, considering the veteran's symptoms, the veteran 
would have a considerable to severe level of difficulty 
working in a new job.  Overall, the veteran's PTSD symptoms 
had become worse in a number of instances and are at a point 
where his social life is severely limited and while he is 
retired, it would be extremely difficult for him to work in 
another setting at the present time.  His activities of daily 
living that now substitute for his work time are themselves 
reduced in quality and type, meaning that he is no longer 
doing some of the pleasurable things that he used to 
including playing golf, and gong fishing, etc.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  A GAF score of 61 to 70 is indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2007).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2007).

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that, allowing for reasonable doubt, the evidence 
warrants the assignment of an effective of November 7, 2002 
for the award of  70 percent for the veteran's PTSD is also 
warranted.

The Board finds it significant that Dr. S.F. found that the 
veteran had experienced no periods of remission in his PTSD 
disorder, which both examiners noted had existed since 
service.  The observations in the statements from the 
veteran's friends and his wife support that, prior to the 
April 2003 examination, the veteran experienced constant 
nightmares, panic attacks, depression, an exaggerated startle 
response, avoidance of reminders of war, hyper-vigilance, a 
lack of trust, a withdrawn and isolationist personality, 
irritability, and a heightened need for security.  His PTSD 
symptoms had affected his first three marriages which ended 
in divorce.  He has stated that he was violent with his first 
wife.  His feelings of security working on an Air Force Base 
deteriorated after the attacks of September 11, 2001.  Since 
that time he has experienced a heightened and increasingly 
paranoid need for security.  After he retired in May 2003, 
the veteran moved to a house surrounded by a high fence and 
protected by security monitoring equipment.

Dr. S.F. noted that, since retirement, the veteran's PTSD 
symptoms had become increasingly worse to the extent that it 
would be extremely difficult for him to work at a different 
job.  The veteran had a number of areas in which his PTSD was 
heightened including depression with feelings of hopelessness 
and suicidal ideation about once a month, anxiety attacks 2-3 
times a week, a high rate of nightmares with poor sleep, and 
irritability and having a short fuse with no signs of that 
abating.  Dr. S.F. noted that the veteran had a good 
marriage, had only three friends because he irritates people, 
was not taking his wife out and engaging in social activities 
as much, and stayed in his secured home most of the time.             
  
Considering that the veteran was still employed in a long 
term civil service career approaching retirement, in a 
successful marriage of 21 years, and he had never sought 
treatment for his PTSD, it is understandable that Dr. A.B. at 
the April 2003 PTSD examination would have found that the 
veteran had exhibited good adaptive skills occupationally and 
assigned a high GAF score of 70 indicative of only mild PTSD 
symptoms, especially if he only conducted a brief interview 
(as the veteran had complained in his testimony).  And while 
the February 2004 examination report by Dr. S.F. shows that 
the veteran's PTSD symptoms did increase after his retirement 
in May 2003, it appears to the Board from review of the 
entire record, including the supporting affidavits from the 
veterans friends and wife, that the veteran's PTSD symptoms 
were becoming increasingly worse since September 11, 2001, 
and that they were more than mild symptoms at the time of the 
April 2003 examination.  Thus, the Board concludes that, 
allowing for reasonable doubt, the criteria to support the 
assignment an initial 70 percent rating for PTSD for the 
period from November 7, 2002, have been met. 

B.  TDIU

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16 (2007).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  The 
regulations provide that where, as here, the veteran has two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more 
before a total rating may be assigned.  38 C.F.R. § 4.16(a) 
(2007).

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities. Id.

In this case, at the time the veteran was awarded service 
connection for PTSD with a 50 percent rating in May 2003 
effective from November 7, 2002, the veteran was also service 
connected for diabetes mellitus type II with a 20 percent 
rating, diabetic retinopathy with a 10 percent rating, and 
erectile dysfunction with a noncompensable rating.  The 
combined rating at that time was only 60 percent and the 
veteran did not qualify for TDIU.  In its June 2004 decision, 
the RO granted a 70 percent rating for PTSD and TDIU, 
effective from February 20, 2004.  However, the Board having 
presently awarded an earlier effective date of November 7, 
2002 for the award of a higher initial rating of 70 percent 
for PTSD, the veteran now meets the schedular criteria for a 
TDIU from November 7, 2002.  However, as discussed above, the 
record shows that the veteran was still employed at that 
time, and that he remained employed until he retired on May 
2, 2003.  The award of a TDIU is simply not warranted prior 
to May 2, 2003.

However, given the findings made in the February 2004 VA 
examination, the Board finds that the award of total 
disability is warranted from May 2, 2003.  The examiner 
indicted that the symptoms of the veteran's PTSD had 
significantly worsened over the recent years, and that it 
would be unlikely that the veteran would be able to maintain 
employment in a new job.


ORDER

Entitlement to an earlier effective date of November 7, 2002, 
for the award of a 70 percent rating for PTSD is granted. 

Entitlement to an earlier effective date of November 7, 2002, 
for the award of a TDIU is granted. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


